Citation Nr: 1106889	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  04-41 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Marine Corps from 
December 1951 to December 1954 and from April 1959 to March 1963. 
He had reserve service in the Air Force from April 1979 to 
February 1982.  During a December 2010 hearing, he indicated that 
he had reserve service in the Army from 1974 to 1978.  He had a 
verified period of active duty for training (ADT) from April 11, 
1981 to April 25, 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a two rating decisions by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2004, the RO denied service connection 
for a low back disability.  In May 2007, the RO denied service 
connection for bilateral hearing loss and tinnitus.  

In a decision dated January 2008, the Board reopened the 
Veteran's claim for service connection for a low back disability, 
and remanded the claim for further development.  In July 2010, 
the Board remanded the matter to the RO to hold a Travel Board 
hearing.  Following its completion of the Board's requested 
action, the RO returned this matter to the Board for further 
appellate consideration.

In December 2007, the Veteran provided testimony at a hearing 
held before a Decision Review Officer (DRO) at the RO.  In 
December 2010, he testified at a Travel Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of these 
hearings have been associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
bilateral hearing loss and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The evidence reasonably shows that the Veteran's low back 
disability was not related to his period of ADT or his period of 
active military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in August 2003 and February 2008.  The letters 
informed the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Service, 
private, and VA treatment records have been obtained and 
associated with the claims file.  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to all 
elements of a claim.  This information was provided to the 
Veteran in correspondence dated in February 2008.  

The Board recognizes the RO's efforts to obtain private treatment 
records from P. J. G., D.O., the Veteran's private chiropractor; 
and personnel and medical records from the Veteran's private 
employer.  After three separate attempts to each without a 
response, the Board finds the duty to assist has been fulfilled.

The Board notes that the Veteran was not provided a VA medical 
examination and opinion to assess the current nature and etiology 
of his claimed low back disability.  However, VA need not conduct 
an examination with respect to this claim on appeal, as 
information and evidence of record contains sufficient competent 
medical evidence to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.

Simply stated, the standards of McLendon are not met in this case 
because the Veteran has not provided evidence to show that his 
current low back disability is related to an event or injury 
occurring in service, or established that his current arthritis 
manifested during an applicable presumptive period.  Therefore, a 
VA examination to evaluate these claimed disabilities is not 
warranted because the Veteran does not have a valid claim for 
service connection.

Accordingly, the Board finds the available medical evidence is 
sufficient for an adequate determination, and duty to assist and 
notification provisions of the VCAA have been fulfilled.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

Service connection is available for any period of ADT during 
which the individual concerned was disabled or died from disease 
or injury incurred or aggravated in the line of duty, or for any 
period of inactive duty for training (IDT) during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident which 
occurred during such training.  See 38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  In other words, service connection is available 
for injuries and/or diseases incurred during active duty or ADT, 
but (except for the exceptions listed in this paragraph) only for 
injuries, and not diseases, sustained on IDT.  Brooks v. Brown, 5 
Vet. App. 484 (1994).

Service connection may be granted for any disease diagnosed after 
discharge from active duty, including arthritis, when all of the 
evidence, including that pertinent to service, establishes the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  For 
the showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a disease 
entity, and sufficient observation to establish chronocity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required only where the condition noted during 
service is not, in fact, shown to be chronic or when the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2010). 

Factual Background

Active duty service treatment records were silent for any 
complaints, findings, or treatment of low back pain.  An 
enlistment examination dated December 1951, a separation 
examination dated December 1954, an enlistment examination dated 
March 1959, and a separation examination dated February 1963 
reported a normal spine.   

An April 1978 reserves enlistment examination, December 1978 
annual examination, and September 1979 annual examination noted a 
normal spine.  In reports of medical history dated April 1978, 
September 1978, September 1979, September 1980, and January 1981, 
the Veteran denied recurrent back pain.  

In an April 1981 service treatment note, he complained of 
possible hip displacement with lower back and hip pain.  The 
diagnosis was bursitis and tendonitis of the left hip.  There was 
no low back diagnosis.

During a May 1989 VA medical examination, the Veteran indicated 
that his post-service employment was in production with General 
Motors (GM).  He worked for GM for approximately 30 years before 
retiring in 1985.  The Veteran claimed that he injured his low 
back during a period of active service in the Air Force around 
1981, and reported stiffness and pain in his back since that 
time. He related that he was treated by various physicians, 
including a chiropractor, but he had not received any present 
medical treatment.  On examination, the physician noted a normal 
lumbar spine, and an X-ray of the lumbar spine was normal.  The 
diagnosis was history of injury to the lumbar spine.

In an April 1989 statement, C. B. D., a retired USAF master 
sergeant provided official orders showing that the Veteran was 
assigned to the 927th Civil Engineering Squadron and attended an 
annual tour of duty at Aviano Air Base in Italy from April 11, 
1981 to April 25, 1981.  Mr. D. reported that during the 
Veteran's period of ADT, his job was to install cement sewer 
pipes and covers.  Mr. D. reported that while installing a cement 
cover over a septic tank, the Veteran hurt his back.  He went to 
the medical clinic and was unable to work for three days while he 
recovered in his room.

In June 1989, the Veteran submitted a handwritten copy of a 
prescription bottle label which listed his name, "USAF Clinic, 
Aviano, Italy, 24 APR 81" signed by Dr. S.  He did not provide 
the name of the prescription drug or why it was prescribed.

In an October 2002 VA treatment note, the Veteran complained of 
chronic low back pain for 22 years.  He reported that he went to 
a chiropractor on a monthly basis which improved the symptoms for 
a time.

A December 2002 VA magnetic resonance image (MRI) of the lumbar 
spine revealed moderate lumbar spondylosis and arthrosclerotic 
calcifications, with spondylolisthesis at L3-4.

An April 2003 VA MRI of the lumbar spine revealed degenerative 
changes with focal disc protrusion.

In a January 2004 VA treatment note, the Veteran complained of 
chronic low back pain with radiculopathy symptoms to the left 
lower extremity.  

VA treatment records from July 2004 to March 2008 document 
ongoing complaints of low back pain.

In an April 2004 letter, C. A. Z., M.D., wrote that the Veteran 
presented with chronic, but worsening low back pain with referral 
into the left leg.  He reported his problems began in service in 
1980, but he was not attended.  Later, he worked for GM and was 
treated by physicians in the company.  The Veteran was treated 
for a small stroke which affected his left limbs in 1992.  The 
diagnosis was chronic low back pain with symptoms of left leg 
sciatica.

In an April 2004 private treatment note, Dr. Z. reviewed a lumbar 
spine MRI performed in March 2004.  His impression was lumbar 
spondylosis and degenerative changes with wide-spread 
abnormalities.  The Veteran was interested in whether his low 
back condition began when he was in service, and Dr. Z. opined 
"certainly, arthritis is a process of longstanding that occurs 
over many years." 

In a December 2004 statement, the Veteran's representative 
asserted that the Veteran's back problems, diagnosed as 
degenerative changes and spondylolisthesis of the lumbar spine, 
were directly related to low back pain reported in service 
treatment records in April 1981.  

In an August 2006 VA neurosurgery consultation, the chief 
neurosurgeon reviewed a May 2006 MRI of the lumbar spine.  His 
impressions were chronic low back pain for over 20 years with 
diffuse degenerative disc disease of the lumbar spine, but no 
evidence of significant neural involvement; and proximal weakness 
of the lower extremities.  

A September 2006 VA neurology addendum included the May 2006 
lumbar spine MRI results.  The MRI revealed degenerative disc 
disease, spondylosis, and radiculopathy.  

During a December 2007 DRO hearing, the Veteran reported that he 
first sought treatment from VA for his back pain in 1987.

In a December 2007 brief, the Veteran's representative argued 
that the Veteran's diagnosed low back condition had a history 
related to his Air Force reserve service period, where there is a 
mention of treatment for back pain and hip troubles.  He stated, 
"The hip problems would be strongly indicative that the 
concurrent back problems were located in the lower back as that 
region is most analogous associated with the hips."  He cited 
38 C.F.R. § 3.307(c), which states, in pertinent part:
[S]ymptomatology shown in the prescribed 
period may have no particular significance 
when first observed, but in the light of 
subsequent developments it may gain 
considerable significance.  Cases in which 
a chronic condition is shown to exist 
within a short time following the 
applicable presumptive period, but without 
evidence of manifestations within the 
period, should be developed to determine 
whether there was symptomatology which in 
retrospect may be identified and evaluated 
as manifestation of the chronic disease to 
the required 10 percent degree.
The representative alleged that from the text of 38 C.F.R. 
§ 3.307(c), it can logically be inferred that "whether the 
veteran had a diagnosis of his disorder in his period of service 
is not critical provided he meets the criteria above regarding 
the display of symptomatology within the proscribed period."  

The Board has considered the contentions of the Veteran and his 
representative, but finds that service connection for a low back 
disability is not warranted.  As an initial matter, the Board 
does not dispute that the Veteran has a low back arthritic 
disability.

A review of the ADT service treatment records reflects a 
complaint of possible hip displacement with hip and low back 
pain.  The examiner noted a hip diagnosis, but no low back 
diagnosis.  Thereafter, no low back complaints were recorded 
until May 1989, over seven years after his reservist service was 
complete.  In the May 1989 VA examination report, the physician 
noted a normal lumbar spine, and an X-ray of the lumbar spine was 
normal.  The lack of any complaints in the intervening years 
after his period of ADT in Italy would indicate that the 
complaints in service were of an acute and transitory nature.  
Further, the Veteran indicated that his pain had resolved after 
seeing a chiropractor.  

As noted above, the RO made three requests to obtain chiropractic 
records from Dr. G. and any treatment records from GM, but did 
not receive a response.  After the May 1989 VA examination where 
the examiner found a normal lumbar spine, there was no mention of 
low back pain within the record until an October 2002 VA 
treatment in which the Veteran reported that his pain had 
resolved after seeing a chiropractor.  While service treatment 
records for ADT indicated that the Veteran complained of hip and 
low back pain in April 1981, it appears that the Veteran's pain 
was largely related to his hip pain and that the back pain 
resolved and the lack of further complaints and the notation on 
the record indicates that the problem did not worsen, and likely 
improved.  

The Board has weighed the April 1989 buddy statement in which Mr. 
D. wrote that the Veteran hurt his back while installing a cement 
cover over a septic tank.  While a layperson is competent to 
provide testimony or statements relating to symptoms or facts of 
events that he has observed and is within the realm of his 
personal knowledge, he is not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994)  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, Mr. D. is not competent to render 
a probative (i.e., persuasive) opinion on such a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Consequently, the lay assertions as to the nature 
or etiology of the claimed disability have no probative value.

The April 1981 service treatment note with complaints of hip and 
low back pain signed by a physician at the Air Force base in 
Aviano, Italy makes no mention of acute low back injury; rather, 
it focuses on the Veteran's hip pain.  Further, there is no 
indication as to the cause of the hip and low back pain.  In June 
1989, the Veteran submitted a handwritten copy of a prescription 
label dispensed by the Air Force clinic in Aviano, Italy.  
Unfortunately, there is no mention of the prescription in the 
service treatment records, and the Board cannot determine what 
medication was prescribed or what the medication was prescribed 
for.  There was no mention or report of any back disease or any 
injury to the low back during his period of ADT within the 
record.  Thus, there is no indication that during the period of 
ADT he suffered disease or injury to the low back causing his 
current arthritic low back problems.  

In addition, the Board has considered the assertions that the 
Veteran and his representative advanced in connection with the 
claim on appeal.  The Veteran's representative asserted that the 
April 1981 complaints of hip pain "would be strongly indicative 
that the concurrent back problems were located in the lower back 
as that region is most analogous (sic) associated with the 
hips."  Presumably, as a layperson without the appropriate 
medical training or expertise, the Veteran's representative is 
not competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain at 127.  

The Veteran's representative also cited 38 C.F.R. § 3.307(c), and 
argued that, from the text, it could be logically inferred that 
"whether the veteran had a diagnosis of his disorder in his 
period of service is not critical provided he meets the criteria 
above regarding the display of symptomatology within the 
proscribed period."  The representative is correct that 
38 C.F.R. § 3.307(c) would apply to the Veteran's lumbar spine 
arthritis; however, the representative failed to consider the 
pertinent direction preceding the excerpt of 38 C.F.R. § 3.307(c) 
that he provided in his argument.  The Board notes 38 C.F.R. 
§ 3.307(c) also states, "No presumptions may be invoked on the 
basis of advancement of the disease when first definitively 
diagnosed for the purpose of showing its existence to a degree of 
10 percent within the applicable period.  This will not be 
interpreted as requiring that the disease be diagnosed in the 
presumptive period, but only that there be then shown by 
acceptable medical or lay evidence characteristic manifestations 
of the disease to the required degree, followed without 
unreasonable time lapse by definite diagnosis (emphasis added)."  
As discussed above, the Veteran's symptoms of low back pain 
appeared to resolve and he made no complaints of low back pain 
within one year following his active service.  His first 
documented complaint of low back pain following service occurred 
when he filed a February 1989 claim for service connection for a 
low back disability.  However, a May 1989 VA examination revealed 
a normal lumbar spine.  Thus, the Board finds the 
representative's arguments are without merit.

The Board does not dispute that the Veteran has a current low 
back disability; however, the record includes no competent 
medical opinion establishing a medical relationship between the 
low back disability to any established event in service, and 
neither the Veteran nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  
Thus, entitlement to service connection for a low back disability 
is not warranted.


ORDER

Entitlement to service connection for a low back disability is 
denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  The Court 
has held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley v. Brown, 5 
Vet. App. 155 (1993).  Even if a Veteran does not have a hearing 
loss disability for VA compensation purposes recorded during 
service, service connection may still be established if post-
service evidence satisfies the criteria of 38 C.F.R. § 3.385 and 
the evidence links the present hearing loss to active service.  
Id. at 158.  The threshold for normal hearing is 0 to 20 
decibels.  Id. at 157.

On September 2, 2010, the Department of Veterans' Affairs, 
Veterans Benefits Administration issued Fast Letter 10-35.  The 
subject was:  Modifying the Development Process in Claims for 
Hearing Loss and/or Tinnitus.  That letter, introduced the Duty 
MOS Noise Exposure Listing, a rating job aid for determinations 
regarding service connection of hearing loss and/or tinnitus.  
The Duty MOS Noise Exposure Listing is a compilation of 
Department of Defense-verified lists of military occupational 
specialties (MOSs) and the corresponding probability of hazardous 
noise exposure. 

The Fast Letter indicated that when a claim for hearing loss 
and/or tinnitus is received, the decision maker must review the 
claim for: Sufficient evidence of a current disability (including 
lay evidence); and evidence of hearing loss and/or tinnitus in 
service; or records documenting an event, injury, disease, or 
symptoms of a disease potentially related to an audiological 
disability.   

If there is no documented evidence of an in-service illness, 
injury, or event with which the claimed conditions could be 
associated, the Duty MOS Noise Exposure Listing will be 
considered.  Based on the Veteran's records, each duty MOS or 
duty assignment documented will be reviewed for a determination 
as to the probability of exposure to hazardous noise on the Duty 
MOS Noise Exposure Listing.  If the duty position is shown to 
have a "Highly Probable" or "Moderate" probability of 
exposure to hazardous noise, exposure to such noise will be 
conceded for purposes of establishing the in-service event.

In such cases, where there is sufficient evidence of a current 
disability and the in-service exposure to hazardous noise is 
conceded based on the Duty MOS Noise Exposure Listing, VA is 
obligated to request a VA examination and opinion to determine if 
there is a medical nexus.  The level of probability of exposure 
conceded, such as "Highly Probable" or "Moderate," should be 
included in the information provided to the examiner in the body 
of the examination request.  

Finally, it was noted that the Duty MOS Noise Exposure Listing is 
not an exclusive means of establishing a Veteran's in-service 
noise exposure.  Claims for service connection of hearing loss 
must be evaluated in light of all evidence of record in each 
case, including treatment records and examination results.

In this case, the Veteran served on active duty as a Marine, and 
had periods of reservist service in the Army and the Air Force.

During a February 2003 VA audiology consultation, the Veteran 
reported gradual hearing loss over the past 10 to 15 years.  He 
reported military noise exposure, including gunfire and 
machinery, and occupational noise exposure to machinery noise.  
He reported intermittent tinnitus in both ears for two to three 
years.  On physical examination, an air conduction audiogram 
revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
25
45
70
LEFT
10
20
25
55
60

A bone conduction audiogram revealed pure tone thresholds, in 
decibels, for right ear as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
45
60
LEFT
N/A
N/A
N/A
N/A
N/A

Bone conduction measurements for the left ear were not available.  
Speech audiometry revealed speech recognition ability of 96 
percent bilaterally, and hearing acuity on whispered voice 
testing was reported as 15/15 bilaterally.  The diagnosis was 
hearing within normal limits at 250 to 2,000 Hertz, with a 
moderate to severe high frequency sensorineural hearing loss at 
3000 to 8000 Hertz, bilaterally. 

In an October 2006 statement, the Veteran reported while he was 
in the Marine Corps, he was an engineer and was exposed to 
acoustical trauma on a daily basis.  During his time as an 
instructor at Camp Lejeune, he remembered it was impossible for 
him to wear proper hearing protection.  He reported that his ears 
had been muffled since that time.  He felt the onset of his 
hearing loss and tinnitus was when he was stationed in Hawaii and 
ran boilers.  He asked a doctor about the ringing in his ears and 
he was told that it was something he had to live with.  

During a December 2007 DRO hearing, the Veteran related that he 
shot the M-1 rifle every day for two weeks during boot camp, and 
he did not wear hearing protection.  After boot camp, he threw 
hand grenades, fired machine guns, and deployed rocket launchers 
in infantry training.  He reported to Camp Gatlin in Honolulu, 
Hawaii, in 1952 to 1953, and served as an electrician and 
engineer.  He ran heavy equipment, including DC-9 bull dozers and 
backhoes, and operated boilers.  The Veteran attributed his 
tinnitus to his work on the boilers.  He recalled working on a 
boiler with standing fuel at the bottom that ignited and blew the 
door off and made a loud noise.  He went to sick bay that 
afternoon, asked about his ears, and was told that the ringing 
would go away.  He reported that the ringing went away, but it 
returned when he began work as an instructor on the shooting 
range.  The Veteran reported service in Korea for approximately 
20 days during 1952 to 1953, but denied combat action.  When he 
returned from Korea, in late 1953 or 1954, he served as a fire 
team leader aboard a ship on a Mediterranean cruise, and shot 50-
caliber machine guns without hearing protection.  The ringing in 
his ears returned when he fired machine guns.  He left active 
duty when he returned from deployment and then re-enlisted two or 
three years later.  He was exposed to loud noises running 
distillation units when he taught water supply and plumbing at 
engineer schools in Camp Lejeune.  He was exposed to loud heavy 
equipment noise while serving in Okinawa, Japan, for 15 months at 
Camps Melody Butler and Swab.  The Veteran stated that he never 
had a hearing test while on active duty and he was not given a 
physical examination when he left the Marine Corps in 1963.  
However, a February 1963 separation physical examination report 
is of record, and spoken and whispered voice hearing tests were 
noted as 15/15 in both ears. 

After service, the Veteran reported that he worked at GM 
polishing and buffing chrome plating, shipping, and supervising.  
He denied loud noise exposure at GM.  He recalled getting hearing 
aids through a private physician associated with his employment 
at GM in 1964, the year after he left service.  He received three 
sets of hearing aids through private providers during his GM 
employment.

The Veteran stated that no doctor ever related his hearing loss 
to service because he did not have hearing loss, but he recalled 
a VA audiologist said that his high frequency hearing loss may 
have been related to service.

As noted in the Fast Letter, claims for service connection of 
hearing loss must be evaluated in light of all evidence of record 
in each case, including treatment records and examination 
results.  Because the VA examiner did not provide an etiology 
opinion, the Board is of the opinion that additional development 
is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
Veteran's periods of ACDUTRA while in 
service with the Army, specifically any 
periods from 1974 to 1978, and to obtain 
copies of all available service treatment 
records and service personnel records from 
the appropriate custodian for those periods.  
The RO's efforts should include, but are not 
limited to, requesting assistance from the 
National Personnel Records Center (NPRC) 
and/or any other appropriate agency.  It 
should continue its efforts to locate such 
records until it is reasonably certain that 
such records do not exist and further 
efforts would be futile, and at such time 
the RO should issue a formal finding of 
unavailability.  The Veteran and his 
representative should be notified of the 
RO's unsuccessful attempts, as well as any 
further actions taken.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the Veteran for a hearing loss and 
tinnitus since service.  The Veteran should 
be advised that previous addresses for 
General Motors employee records that he 
supplied were incorrect, and that he should 
obtain the correct address and provide it to 
VA.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

3.  The Veteran should be afforded a VA 
Audio examination to determine the etiology 
of the claimed bilateral hearing loss and 
tinnitus.  All indicated tests and studies 
are to be performed, and a comprehensive 
social, and occupational history is to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the audiologist 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   The examination must be 
conducted following the protocol in VA's 
Disability Worksheet for VA Audio revised 
on February 17, 2010.  In this case, 
exposure to hazardous noise in service is 
highly probable.  The examiner is requested 
to interpret the January 2007 private 
audiogram.  Following the examination, and 
having reviewed the evidence of record, to 
include the employment audiograms, and 
considering the Veteran's in-service and 
post-service hazardous noise exposure, the 
audiologist is requested to opine whether 
it is at least as likely as not (50 percent 
or greater) that any current hearing loss 
is due to hazardous noise exposure in 
service.  In providing this opinion, the 
audiologist is requested to comment on the 
February 2003 VA audiology consultation 
opinion.  Sustainable reasons and bases are 
to be provided with this opinion.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


